                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

SCOTT REED BLAISDELL,
               Petitioner,
                                                      Case No.: 2:16-cv-103
v.
                                                      HONORABLE PAUL L. MALONEY
MITCH PERRY,
               Respondent.
                                    /


                       ORDER ADOPTING MAGISTRATE JUDGE'S
                          REPORT AND RECOMMENDATION

       This is a habeas corpus petition filed pursuant to 28 U.S.C. § 2254. The matter was referred

to the Magistrate Judge, who issued a Report and Recommendation on January 17, 2019,

recommending that this Court deny the petition. The Report and Recommendation mailed to the

Petitioner was returned to the Court marked “return to sender,” “inmate not here,” and “discharged.”

       Even though the Petitioner has not received a copy of the Report and Recommendation,

Petitioner has been properly served under the Federal Rules of Civil Procedure. As required by

statute, the magistrate judge filed the Report and Recommendation with the Court and mailed a copy

to the Petitioner at his last known address. See 28 U.S.C. § 636(b)(1)(C) (“the magistrate judge shall

file his proposed findings and recommendations under subparagraph (B) with the court and a copy

shall forthwith be mailed to all parties.”). Upon placing the Report and Recommendation in the mail

to the Petitioner's last known address, service was complete. Fed. R. Civ. P. 5(b)(2)(C). Petitioner

has a continuing obligation to apprise the Court of his current address. See W.D. Mich. L.Civ.R.

41.1 (“Failure of a plaintiff to keep the Court apprised of his current address shall be grounds for

dismissal for want of prosecution.”).
       After being served with a Report and Recommendation issued by a Magistrate Judge, a party

has ten days to file written objections to the proposed findings and recommendations. 28 U.S.C. §

636(b)(1)(C); Fed. R. Civ. P. 72(b); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005).

Failure to file an objection results in a waiver of the issue and the issue cannot be appealed. Id. See

also Thomas v. Arn, 474 U.S. 140, 155 (1985) (upholding the Sixth Circuit's practice). No

objections have been filed to date.

       Although the Petitioner's failure to file objections is a sufficient reason to adopt the Report

and Recommendation, this Court has reviewed the merits of the report and finds the Magistrate

Judge's reasoning and conclusions sound.

       Accordingly, IT IS HEREBY ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 18) is APPROVED AND ADOPTED as the Opinion of the Court and

the petition for habeas corpus relief (ECF No. 1) is DENIED for the reasons stated in the Report and

Recommendation.

       IT IS FURTHER ORDERED that a certificate of appealability pursuant to 28 U.S.C. §

2253(c) is DENIED as to each issue asserted. See RULES GOVERNING § 2254 CASES, Rule 11

(requiring the district court to “issue or deny a certificate of appealability when it enters a final

order”). Petitioner has not demonstrated that reasonable jurists would find the Court's rulings

debatable or wrong. Slack v. McDaniel, 529 U.S. 473 (2000): Murphy v. Ohio, 263 F.3d 466,466-67

(6th Cir. 2001).


Dated: February 6, 2019                                /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge



                                                  2
